IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 26, 2011 Session

 DAVID SCOTT BLACKWELL v. BILL HASLAM, GOVERNOR OF THE
                STATE OF TENNESSEE ET AL.

                 Appeal from the Chancery Court for Davidson County
                   No. 100739-III   Ellen Hobbs Lyle, Chancellor


                No. M2011-00588-COA-R3-CV - Filed January 11, 2012


This is a declaratory judgment action filed pursuant to Tennessee Code Annotated § 29-14-
102. The petitioner, who was convicted of three felony drug offenses in Georgia, was granted
a full pardon by the State of Georgia that expressly restored his right to possess a firearm,
now resides in Tennessee and desires to purchase and possess firearms. Tennessee Code
Annotated § 39-17-1307(b)(1)(B) makes it a Class E felony offense for a person, who has
been “convicted of a felony involving the use or attempted use of force, violence or a deadly
weapon” or who has been “convicted of a felony drug offense,” to possess a firearm in
Tennessee. Therefore, Petitioner filed this action seeking a declaration that he would not be
in violation of Tennessee Code Annotated § 39-17-1307(b)(1)(B) by purchasing or
possessing a firearm in Tennessee. The State of Tennessee responded to the petition by filing
a motion to dismiss pursuant to Tenn. R. Civ. P. 12.02(1) for lack of subject matter
jurisdiction and a motion to dismiss pursuant to Tenn. R. Civ. P. 12.02(6) for failure to state
a claim upon which relief could be granted under the Full Faith and Credit Clause, the Due
Process Clause of the Second and Fourteenth Amendment, the Equal Protection Clause of
the Fourteenth Amendment, the Privileges and Immunities Clause of Article IV, the Second
Amendment, and article I, section 26 of the Tennessee Constitution. The chancery court ruled
that it had subject matter jurisdiction and denied the State’s Rule 12.02(1); however, the
chancery court granted the State’s Rule 12.02(6) motion finding that the petitioner failed to
state a claim upon which relief could be granted. On appeal, the petitioner challenges
Tennessee Code Annotated § 39-17-1307(b)(1)(B) as applied to him under the Second
Amendment to the United States Constitution; article I, section 26 of the Tennessee
Constitution, the Privileges and Immunities Clause, the Equal Protection Clause, and the Full
Faith and Credit Clause. The State raises one issue on appeal, asserting that the chancery
court did not have subject matter jurisdiction and the appeal should be dismissed for that
reason. We affirm the chancery court’s finding that it has subject matter jurisdiction. As for
the decision to dismiss the complaint for failure to state a claim upon which relief can be
granted pursuant to Tenn. R. Civ. P. 12.02(6), we have determined that the complaint for
declaratory relief states facts sufficient to demonstrate the existence of an actual controversy
concerning the matter at issue; therefore, the chancery court erred by granting the State’s
motion pursuant to Rule 12.02(6) instead of rendering a declaratory judgment as the facts and
law require. Accordingly, the complaint for declaratory relief is reinstated and this case is
remanded for further proceedings consistent with this opinion.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed in
                               Part, Reversed in Part

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

David L. Raybin and Benjamin K. Raybin, Nashville, Tennessee, for the appellant, David
Scott Blackwell.

Robert E. Cooper, Jr., Attorney General & Reporter; Joseph F. Whalen, Associate Solicitor
General; and Frank Borger-Gilligan, Assistant Attorney General, for the appellee, Bill
Haslam, Governor of the State of Tennessee, Robert E. Cooper, Jr., Tennessee Attorney
General, Victor S. Torry Johnson III, District Attorney of Davidson County, Tennessee, Kim
R. Helper, District Attorney of Williamson County, Tennessee, and the State of Tennessee.

Ronald D. Krelstein, Germantown, Tennessee, for the Amicus Curiae, Tennessee Firearms
Association, Inc.

                                          OPINION

       David Scott Blackwell, (hereinafter “Petitioner”), was convicted of three felony drug
offenses in the State of Georgia in 1989 and sentenced to nine years of incarceration, serving
five years in prison and four years on probation. In 2003, Petitioner received a full pardon
from the Georgia Board of Pardons and Paroles, which is the entity entitled to grant pardons
under the Georgia Constitution. The pardon expressly provided that Petitioner’s firearm
rights were restored.

       When Petitioner moved to Tennessee, he learned that Tennessee Code Annotated §
39-17-1307(b)(1)(B) makes it a Class E felony for a person, who has been “convicted of a
felony involving the use or attempted use of force, violence or a deadly weapon” or who has
been “convicted of a felony drug offense,” to possess a firearm as that term is defined in




                                              -2-
Tennessee Code Annotated § 39-11-106.1 In order to determine if his Georgia pardon
exempted him from the application of Tennessee Code Annotated § 39-17-1307(b)(1)(B),
and to avoid the risk of being charged with a felony should he possess a firearm in
Tennessee, Petitioner asked his state representative to request a written opinion of the
Attorney General of Tennessee concerning the right of a Tennessee resident who had
received a full pardon of felony drug offenses in another state to purchase and possess a
firearm in Tennessee. On October 29, 2009, the Attorney General issued an opinion that
Tennessee Code Annotated § 39-17-1307(b)(1)(B) (2007) prohibited a person convicted of
a felony drug offense from possessing a handgun, including a pardoned out-of-state felon.2

        On April 29, 2010, Petitioner filed a Verified Complaint in the Chancery Court for
Davidson County seeking a declaration that Tennessee law governing the possession of
firearms as applied to him was in violation of the United States and Tennessee Constitutions
and that he may lawfully purchase and possess firearms and handguns in the State of
Tennessee. The complaint named the Governor, the Tennessee Attorney General, and the
State of Tennessee as defendants in the action. On July 13, 2010, the defendants filed a
Motion to Dismiss pursuant to Tenn. R. Civ. P. 12.02(1) for lack of subject matter
jurisdiction and for failure to state a claim upon which relief could be granted pursuant to
Tenn. R. Civ. P. 12.02(6). An amended motion to dismiss was filed on September 28, 2010.
Petitioner subsequently amended his complaint on September 29, 2010, by adding two
additional defendants, the Davidson County District Attorney General and the Williamson
County District Attorney General (hereinafter, we refer to the defendants collectively as “the
State”); however, the motions to dismiss were not withdrawn and were subsequently heard.

       Following a hearing on the State’s motions, the chancery court denied the State’s Rule
12.02(1) motion to dismiss for lack of subject matter jurisdiction; however, the court granted
the State’s Rule 12.02(6) motion to dismiss the Complaint for failure to state a claim upon




        1
         Tennessee Code Annotated § 39-11-106(11) defines a firearm as “any weapon designed, made or
adapted to expel a projectile by the action of an explosive or any device readily convertible to that use.”
        2
          It should be noted that the Attorney General opinion requested by Petitioner’s state representative
and referenced by the parties and the trial court, which was dated October 20, 2009, analyzed the issue under
Tennessee Code Annotated § 39-17-1307(b)(1) as it read prior to a 2008 amendment. See Tenn. Op. Atty.
Gen. No. 09-168 (Oct. 20, 2009). The previous version of the statute prohibited the possession of
“handguns.” Tennessee Code Annotated § 39-17-1307(b)(1) was amended effective July 1, 2008, and the
amendment replaced the term “handgun” with “firearm.” See 2008 Tenn. Pub. Acts 1044-1045. Thus, the
statute as amended in 2008 should have been the subject of the Attorney General’s 2009 Opinion, not the
prior version.

                                                    -3-
which relief could be granted under the Full Faith and Credit Clause, the Due Process Clause
of the Second and Fourteenth Amendment, the Equal Protection Clause of the Fourteenth
Amendment, and the Privileges and Immunities Clause of Article IV of the Constitution.

        On December 7, 2010, Petitioner filed a Motion to Alter or Amend Judgment
contending that the order failed to address the claims asserted against the two district attorney
generals and failed to address the state constitutional claims. On March 3, 2010, the chancery
court issued an order amending its previous order to include the district attorney generals;
the court also ruled that Petitioner failed to state a claim upon which relief could be granted
as it pertained to Petitioner’s claim for relief pursuant to article I, section 26 of the Tennessee
Constitution. As a result, all of Petitioner’s claims for a declaratory judgment were dismissed
pursuant to Tenn. R. Civ. P. 12.02(1) and (6). This appeal followed.

       We begin our analysis by addressing the State’s sole issue on appeal, that of subject
matter jurisdiction.

                                                 A NALYSIS

                                                       I.
                                    S UBJECT M ATTER J URISDICTION

        In its Tennessee Rule of Civil Procedure 12.02(1) motion to dismiss, the State argued
that the chancery court lacked subject matter jurisdiction to preside over this action. The
chancery court ruled that it had subject matter jurisdiction, citing Clinton Books, Inc. v. City
of Memphis, 197 S.W.3d 749 (Tenn. 2006), which the court read to permit chancery courts
to rule on the constitutionality of criminal statutes, although the court lacked jurisdiction to
enjoin enforcement of a criminal statute.

        The State asserts that the chancery court lacked subject matter jurisdiction because a
court may only entertain an action for declaratory relief if the court could have entertained
an original action based upon the same subject matter, relying on our Supreme Court’s ruling
in Zirkle v. City of Kingston, 396 S.W.2d 356, 363 (Tenn. 1965). As the chancery courts of
Tennessee do not have original jurisdiction over criminal cases,3 the State argues that the
Chancery Court of Davidson County did not have subject matter jurisdiction to render a
declaratory judgment concerning the application of a criminal statute. We have concluded
that the chancery court has subject matter jurisdiction over the petition for declaratory relief


        3
          Tennessee Code Annotated § 16-10-102 confers exclusive jurisdiction over criminal cases upon the
circuit courts, except in counties which have established criminal courts, in which case, exclusive jurisdiction
of criminal matters rests with the criminal courts.

                                                      -4-
on the constitutionality of Tennessee Code Annotated § 39-17-1307(b)(1)(B) as applied to
the Petitioner.

        Before we examine the Zirkle decision relied upon by the State in support of their
argument, we find it pertinent to discuss the Tennessee Supreme Court’s decision in Erwin
Billiard Parlor v. Buckner, 300 S.W. 565 (Tenn. 1927), which also dealt with the issue of
jurisdiction over a declaratory judgment action. The petitioners in Buckner, owners of a
billiard parlor, filed suit against the sheriff of Unicoi County, foreman of the grand jury, and
the district attorney general, under the provisions of the then Declaratory Judgments Law,
seeking a declaration that chapter 104 of the 1925 Private Acts of the State of Tennessee, as
amended by chapter 290 of the 1925 Private Acts, which made it unlawful to operate “pool
and billiard rooms for profit and pay in counties of the state having a population of not less
than 10,115, nor more than 10,125, by the federal census of 1920, or any subsequent federal
census,” was unconstitutional.4 Id. at 565-66.

        In the complaint, then referred to as the “bill,” the plaintiffs stated they were:

        [E]ngaged in the operation of pool and billiard rooms for pay and profit, in
        Unicoi county, the population of which county brings it within the application
        of said statute, and that complainants have made investments of money in their
        said business, so that their property rights would be destroyed by the
        enforcement of the statute.

Id. at 566. The complaint further stated that the plaintiffs “had been served with notice by the
sheriff that he would procure warrants against them and close their places of business and
continue to prosecute them for every separate offense committed by them contrary to the
provisions of said statute, etc.” Id. The chancellor dismissed the bill on demurrer, and the
plaintiffs appealed.

        The Supreme Court reversed the dismissal of the bill on demurrer relying in part on
Lindsey v. Drane, 285 S.W. 705 (Tenn. 1926). The Supreme Court noted that Lindsey
“entertained the bill of the complainants filed against the District Attorney General for a
declaratory judgment as to the constitutionality of a statute, penal in its nature, affecting the
property rights of the complainants.” Id. at 566. The court did, however, note that the
jurisdiction of the chancery court to render the declaratory judgment had not been challenged
in Lindsey. Nevertheless, the court went on to state: “This court is committed to a liberal
interpretation of the Declaratory Judgments Act so as to make it of real service to the people


        4
        The complaint stated that Unicoi County had the requisite population at that time to come under the
purview of the act. Buckner, 300 S.W. at 565.

                                                   -5-
and to the profession.” Id. (quoting Hodges v. Hamblen County, 277 S.W. 901 (Tenn.
1925)).

       Upon the Supreme Court’s determination in Buckner that the plaintiffs had sufficiently
established in the complaint that “they have a special interest in the question of the
constitutionality of the penal statute described in the bill, distinct from the interest of the
public generally, in that their investment and property rights will be directly affected and
injured by its enforcement,” the court held that the plaintiffs were entitled to:

       Maintain an action for the determination of the proper construction or
       constitutionality of such a statute, under the provisions of the Declaratory
       Judgments Law, and the bill in the present cause was properly filed against the
       sheriff, in view of the averment of the bill that the sheriff had given notice of
       his intention to proceed against complainants.

Id. The court noted however that the jurisdiction of the chancery court “did not include the
power to issue an injunction against officers of the state or county charged with the
enforcement of penal laws.” Id. (citing Lindsey, 285 S.W. 705) (emphasis added). The court
therefore reversed the chancery court’s dismissal of the complaint and ordered that “a decree
be entered in this court declaring the said chapter 104 of the Private Acts of 1925 and its
amendatory act unconstitutional and void, in accordance with the prayer of the bill, but the
injunctive relief sought will be denied.” Id. at 567.

        In Zirkle, the decision relied upon by the State, the plaintiffs sought an injunction to
restrain the defendant from trespassing on property and maintaining sewer and water lines,
a declaration of rights as to the sewer and water lines, and an award of damages for
conversion under the theories of unjust enrichment or quasi-contract. Zirkle, 396 S.W.2d at
358. When the Chancery Court for Roane County sustained the defendant’s demurrer, the
plaintiffs appealed. Id. at 359. In the 1965 opinion, the court determined that “the complaint
stated no cause of action of which equity had jurisdiction, nor did it state a case of inherent
jurisdiction, and since there was an adequate remedy at law the demurrer was properly
sustained.” Id at 356. The only paragraph in Zirkle in which the court addressed the issue of
jurisdiction stated:

              Finally, complainants claim chancery jurisdiction because they seek a
       declaration of rights. Apparently, the gist of this prayer is that they seek a
       declaratory judgment, as authorized by T.C.A. § 23–1102. A declaratory
       judgment is proper in chancery, but only if chancery originally could have
       entertained a suit of the same subject matter. Gibson, Suits in Chancery § 36,
       n. 62 (5th ed. 1955). Since chancery does not have jurisdiction of the

                                              -6-
       complainants’ suit under any of their theories – injunction, unjust enrichment,
       conversion – it cannot take jurisdiction to enter a declaratory judgment.

Id. at 363.

       We acknowledge, as the State asserts, that the Supreme Court has not explicitly
overruled Zirkle; nevertheless, we find that the court has clearly departed from the
unequivocal declaration in the foregoing paragraph in at least two cases: Davis-Kidd
Booksellers, Inc. v. McWherter, 866 S.W.2d 520 (Tenn. 1993) and Clinton Books, Inc. v.
City of Memphis, 197 S.W.3d 749 (Tenn. 2006).5 Therefore, contrary to the State’s
insistence, we find it appropriate to not only consider, but to rely upon the Supreme Court’s
subsequent determinations that, at least in some cases and with some limitations, the
chancery court has subject matter jurisdiction to rule upon declaratory judgment actions as
they pertain to the application of criminal sanctions to petitioners. The Supreme Court’s
decisions in Davis-Kidd and Clinton Books, pertained to actions for declaratory relief
concerning statutes that assessed criminal penalties for violations thereof, and in none of
these cases did the court find that the chancery court lacked subject matter jurisdiction.

        In Davis-Kidd, the Supreme Court addressed the constitutionality of a statute that
prohibited the display of materials deemed harmful to minors and a companion nuisance
statute. Davis-Kidd, 866 S.W.2d at 521. More important to this action than the rulings on the
constitutionality of the statute, however, is the procedural posture of the case, which was
brought as a declaratory judgment action in the Chancery Court of Davidson County seeking
a declaration that the statutes were facially unconstitutional under the federal and state
constitutions. Id. at 522. The statutes at issue made it a criminal offense to display materials
that were harmful to minors as defined in the statute. Id. Thus, Davis-Kidd provides an
example of a declaratory judgment action that was commenced and maintained in a court of
equity wherein the petitioner challenged the constitutionality of a criminal statute as applied
and our Supreme Court considered the merits of the case and did not find that the court of
equity lacked subject matter jurisdiction.

        In Clinton Books, our Supreme Court addressed whether a trial court had jurisdiction
to issue a temporary injunction barring enforcement of a statute regulating the hours during
which an adult-oriented business could operate, which if violated would result in criminal
penalties. Clinton Books, 197 S.W.3d at 751. The court answered this in the negative holding
that the long-standing rule in this State is that “state courts of equity lack jurisdiction to
enjoin the enforcement of a criminal statute that is alleged to be unconstitutional.” Id. at 752
(citing Alexander v. Elkins, 179 S.W. 310, 311 (Tenn. 1915); J.W. Kelly & Co. v. Conner,

       5
           Notably, Zirkle made no reference to the Supreme Court’s previous decision in Buckner.

                                                    -7-
123 S.W. 622, 637 (Tenn. 1909)). In so holding, the court noted that nothing in their
decisions in Planned Parenthood nor Davis-Kidd, which dealt with declaratory actions
seeking relief from statutes that provided for the imposition of criminal penalties if violated,
altered the long-standing rule. Id. at 752-53. The court held that the omission of any
discussion of the trial court’s jurisdiction should not be interpreted as altering the general rule
prohibiting state equity courts from enjoining enforcement of a criminal statute. Id. at 753.6
The court further noted that criminal proceedings had already been instituted for violation
of the statute at issue and that the “issue of validity is not so complex that it cannot be
resolved by a court with criminal jurisdiction if raised as a defense in a criminal action.” Id.
at 754.

        The court next addressed whether the trial court erred in consolidating the request for
injunctive relief with the declaratory judgment action and addressing the constitutionality of
the statute. Id. at 755. The court ruled that the trial court erred in addressing the
constitutionality of the statute because it failed to order consolidation or give notice to the
parties that it intended to consolidate the hearings on the declaratory judgment action and the
injunction action. Id. Thus, due to its failure to comply with Tenn. R. Civ. P. 65.04(7), the
trial court could not have addressed the constitutionality of the statute at the time of the
hearing, which the parties believed and desired to be only on the issue of injunctive relief
against the enforcement of the statute. Id. The Supreme Court then reversed and remanded
the case to the trial court for a hearing on the merits of the declaratory judgment action. Id.
at 755-56. Had our Supreme Court determined that the trial court lacked jurisdiction to
entertain an action for declaratory relief on the statute, a violation of which would result in
criminal penalties, the court would not have remanded the action for a hearing on the merits
of the declaratory judgment action; instead, the court would have remanded with instruction
to dismiss the action for lack of subject matter jurisdiction. See Cnty. of Shelby v. City of
Memphis, 365 S.W.2d 291 (Tenn.1963) (noting that subject matter jurisdiction may be raised
at any time by the parties or by the appellate court sua sponte on appeal).

       For the foregoing reasons, we have concluded that the chancery court had subject
matter jurisdiction over Petitioner’s complaint for declaratory relief concerning the
constitutionality of Tennessee Code Annotated § 39-17-1307(b)(1)(B) as applied to him.7
Accordingly, we affirm the trial court on this issue.


        6
        An exception to this is when the Supreme Court has already found the statute unconstitutional, at
which point “no controversies are required to be settled by a criminal court, and the equity court is not
invading the criminal court’s jurisdiction by issuing an injunction.” Clinton Books, 197 S.W.3d at 753.
        7
        Nevertheless, as Clinton Books clearly stated, the chancery court “lack[s] jurisdiction to enjoin the
enforcement of a criminal statute that is alleged to be unconstitutional.” Clinton Books, 197 S.W.3d at 752.

                                                    -8-
                                           II.
         R ULE 12.02(6) M OTIONS TO D ISMISS D ECLARATORY J UDGMENT ACTIONS

       Next, we consider whether the trial court erred by granting the State’s Tennessee Rule
of Civil Procedure 12.02(6) motion to dismiss instead of denying the motion and, when the
case was in the proper posture, entering a declaratory judgment to afford Petitioner relief
from the uncertainty of whether he may lawfully possess a firearm in Tennessee.

        As our Supreme Court explained in Webb v. Nashville Area Habitat for Humanity,
Inc., 346 S.W.3d 422 (Tenn. 2011), when considering a Rule 12.02(6) motion to dismiss:

       [C]ourts “‘must construe the complaint liberally, presuming all factual
       allegations to be true and giving the plaintiff the benefit of all reasonable
       inferences.’” Tigg v. Pirelli Tire Corp., 232 S.W.3d 28, 31-32 (Tenn. 2007)
       (quoting Trau-Med, 71 S.W.3d at 696); see Leach v. Taylor, 124 S.W.3d 87,
       92-93 (Tenn. 2004). A trial court should grant a motion to dismiss “only when
       it appears that the plaintiff can prove no set of facts in support of the claim that
       would entitle the plaintiff to relief.” Crews v. Buckman Labs. Int’l, Inc., 78
S.W.3d 852, 857 (Tenn. 2002). We review the trial court’s legal conclusions
       regarding the adequacy of the complaint de novo. Brown, 328 S.W.3d at 855;
       Stein, 945 S.W.2d at 716.

Webb, 346 S.W.3d at 425-26 (some internal citations omitted).

        The foregoing notwithstanding, because this is a declaratory judgment action, as
distinguished from a tort action or a contract action in which the plaintiff is seeking monetary
damages, to recover property, or other affirmative relief, the standard by which we review
a Rule 12 dismissal of the complaint is somewhat different from that applied in most civil
actions. This is because, as this court explained in Cannon Cnty. Bd. of Educ. v. Wade, 178
S.W.3d 725 (Tenn. Ct. App. 2005), Tennessee Rule of Civil Procedure 12.02(6) motions to
dismiss are seldom appropriate in declaratory judgment actions provided there is an actual
controversy that may be resolved by means of a declaration of the parties’ respective rights.
Id. at 730 (citing Glover v. Glendening, 829 A.2d 532, 539 (Md. 2003)).

        When considering a motion to dismiss a declaratory judgment action it is important
to recognize that the general purpose of a declaratory judgment action is not to award
affirmative relief, but “to resolve a dispute, afford relief from uncertainty with respect to
rights, status, and other legal relations.” Wade, 178 S.W.3d at 730 (emphasis added). In this

                                               -9-
context, the fact that the party seeking declaratory relief is not entitled to a favorable
judgment – that he, she, or it will not prevail on the issue in controversy – does not mean that
the parties are not entitled to the “relief from uncertainty that a declaratory judgment
affords.” Id. at 730. As we explained in Wade:

       The prevailing rule is that when a party seeking a declaratory judgment
       alleges facts demonstrating the existence of an actual controversy concerning
       a matter covered by the declaratory judgment statute, the court should not
       grant a Tenn. R. Civ. P. 12.02(6) motion to dismiss but, instead, proceed to
       render a declaratory judgment as the facts and law require. Hudson v. Jones,
       278 S.W.2d 799, 804 (Mo. Ct. App. 1955); 1 Walter H. Anderson, [Actions for
       Declaratory Judgments] § 318, at 740 (2d ed.1951).

       The Tennessee Supreme Court followed this protocol in Frazier v. City of
       Chattanooga, 156 Tenn. 346, 1 S.W.2d 786 (1928). A resident of Chattanooga
       sought a declaratory judgment concerning whether a private act conferring
       powers on the City of Chattanooga had been repealed by implication by
       another private act. The City filed a demurrer, being the former equivalent of
       today’s Tenn. R. Civ. P. 12.02(6) motion to dismiss for failure to state a claim.
       Rather than ruling against the resident on the merits of the case, the trial court
       sustained the City’s demurrer (dismissed the action). The Tennessee Supreme
       Court observed: “It seems to us that the better practice in a case brought
       under the Declaratory Judgment Law . . . is to enter a decree, sometimes
       referred to as a ‘declaration,’ defining the rights of the parties under the
       issues made, even though such decree is adverse to the contentions in the bill.”
       Frazier, 1 S.W.2d at 786.

Id. at 730 (emphasis added). Thus, what is essential is that the party seeking the declaratory
judgment state facts sufficient to demonstrate the existence of an actual controversy
concerning the matter at issue in the declaratory judgment action. See Hudson, 278 S.W.2d
at 804; see also 1 Walter H. Anderson, Actions for Declaratory Judgments § 318, at 740.

        Based upon the prevailing rule, the party seeking a declaratory judgment is not
required to allege facts in its complaint demonstrating that it is entitled to a favorable
decision. Wade, 178 S.W.3d at 730 (citing Maguire v. Hibernia Sav. & Loan Soc’y, 146 P.2d
673, 678 (Cal. 1944) (holding a complaint for declaratory relief which recites the dispute
between the parties and prays for a declaration of rights, states facts sufficient to constitute
a cause of action against a motion to dismiss for insufficiency of the complaint although it
is on the wrong side of the controversy); State v. Brown & Williamson Tobacco Corp., 18



                                              -10-
S.W.3d 186 (Tenn. 2000) (holding the essential element to be that a justiciable controversy
exists)) (emphasis added).

        The above principles were applied in Wade, an action in which the Cannon County
School Board filed a Declaratory Judgment action seeking to avoid binding arbitration with
Goldy Wade, a non-tenured teacher, as it pertained to the School Board’s decision to not
extend Ms. Wade’s contract of employment beyond its one-year term. Id. at 726. At issue
were the parties’ respective rights under a collective bargaining agreement. Ms. Wade and
the Cannon County Education Association responded to the complaint by filing a Tennessee
Rule of Civil Procedure 12.02(6) Motion to Dismiss for failure to state a claim. The trial
court dismissed the complaint stating “there was no state of facts the School Board could
prove that would warrant relief.” Id. On appeal, we noted that Rule 12.02(6) motions are
rarely appropriate in declaratory judgment actions and reversed the trial court, reinstated the
complaint for declaratory judgment, and remanded the case for further proceedings. Id.

       It is also significant that the trial court dismissed the complaint for a declaratory
judgment in Wade upon a finding that “the parties had entered into a binding [collective
bargaining] agreement to submit such grievances to arbitration.” Id. That finding, however,
was undermined because the trial court dismissed the complaint instead of declaring the
parties’ rights as the school board had requested. As for the ruling in Wade, we acknowledge
the case was not in the proper posture for the trial court to make such a summary ruling
concerning the parties’ respective rights when the motion to dismiss came on for hearing.
However, had the court denied the motion to dismiss, the parties could have filed motions
for summary judgment, thereby putting the case in the proper posture for a declaration of the
parties’ respective rights as it pertained to the collective bargaining agreement and Ms.
Wade’s employment. As we explained in our remand instructions:

       If the trial court, in its discretion, determines that this is an appropriate case for
       summary judgment, then it should determine whether and under what
       conditions the School Board would be required to submit its decision not to
       renew Mr. Wade’s contract to binding arbitration under the collective
       bargaining agreement.

Id. at 731.

       The foregoing notwithstanding, there are circumstances where a Rule 12.02(6)
dismissal of a declaratory action is appropriate, for example, when the complaint fails to
establish that a justiciable controversy exists. If that is the case, dismissal is appropriate. If
not, the trial court should delve into the merits of the declaratory judgment action and
determine whether it is or is not more appropriate to issue a declaratory judgment on the

                                               -11-
controverted issue, even if the declaration of rights is adverse to the plaintiff, for the end
result is that a controversy is put to rest.

                                                      III.
                   P ETITIONER’S C OMPLAINT FOR A D ECLARATORY J UDGMENT

        As Petitioner states in his complaint for declaratory judgment, he seeks to determine
whether he may “lawfully purchase firearms and possess them in his home and to engage in
otherwise lawful hunting activity” in Tennessee.8 Petitioner insists this action is necessary
to remove the uncertainty of whether Tennessee Code Annotated § 39-17-1307(b)(1)(B) may
apply to him because, if it does, he would be committing a felony if he purchased or
possessed a firearm in Tennessee. The factual basis upon which he asserts the statute does
not apply to him is because he received a full pardon from the State of Georgia with the
“Restoration of the Right to Bear Arms” expressly stated in bold letters on the pardon.9 He
insists that Tennessee may not apply Tennessee Code Annotated § 39-17-1307(b)(1)(B)
against him based upon certain constitutional rights, specifically the full faith and credit
clause of the United States Constitution, the Second Amendment to the United States
Constitution; the Privileges and Immunities Clause, the Equal Protection Clause of the
United States Constitution, and article I, section 26 of the Tennessee Constitution.

       It is readily apparent from our review of two comprehensive memorandum opinions
rendered by the chancery court that the chancellor concluded that Petitioner had alleged
sufficient facts to demonstrate that an actual controversy concerning the application of
Tennessee Code Annotated § 39-17-1307(b)(1)(B) to Petitioner exists, and we agree with this
determination. Although not declared by the trial court, the obvious inference from the
chancellor’s rulings is that Petitioner may not lawfully purchase or possess a firearm in
Tennessee. A thorough examination of the chancellor’s analysis makes it clear the court
determined that Petitioner would not be the prevailing party. Nevertheless, as was the case
in Wade, we are hampered by the fact that Petitioner’s Complaint for Declaratory Judgment
was dismissed pursuant to Tennessee Rule of Civil Procedure 12.02(6) for failure to state a


        8
           Petitioner states in his brief that he only seeks the collective rights of “purchasing and possessing
firearms” and that nothing in his petition addresses “the separate issue of ‘wearing’ of arms as in the case
of carrying a concealed pistol, for example. That is the issue in this appeal. Mr. Blackwell seeks only the
rights to lawfully purchase firearms and possess them in his home and to engage in otherwise lawful hunting
activity. . . .”
        9
          Petitioner also noted that he received certification from the Federal Bureau of Investigation that his
right to purchase and own a firearm was not obstructed by federal law. This is because under federal law,
a pardoned felon is not in violation of 18 U.S.C. § 922(g), if his civil rights have been restored under federal
law. See Beecham v. United States, 511 U.S. 368 (1994).

                                                     -12-
claim upon which relief can be granted without an expressed declaration of the parties’
respective rights. See Wade, 178 S.W.3d at 730; see also Frazier, 1 S.W.2d at 786 (stating
“the better practice in a [declaratory judgment action] is to enter a decree, sometimes referred
to as a ‘declaration,’ defining the rights of the parties under the issues made, even though
such decree is adverse to the contentions of the bill.”).

       In order to preserve judicial resources, our preference would be to rule on the issues
presented as the Supreme Court did in Lindsey, 285 S.W. 705, and Buckner, 300 S.W. 565.
If we decided the issues without remand, our decision would not infringe upon the rights of
any party provided we affirmed the trial court in all respects. If, however, we were to
disagree with the trial court, in whole or in part, concerning any of the constitutional grounds
and rule in favor of Petitioner, the State would have every reason to complain. This is
because the State has not filed an Answer to the Complaint, a fact that is acknowledged by
Petitioner in his reply brief.10 Moreover, we cannot rule out the possibility that additional
facts may need to be considered if the case is to be decided on the merits. Even though it is
unlikely that the filing of an Answer or the introduction of additional facts will be of
consequence, we feel compelled to afford the State the opportunity to file an Answer to the
Complaint, and both parties the opportunity to present additional facts, if they so choose.

        Accordingly, we reverse the grant of the State’s Tennessee Rule of Civil Procedure
12.02(6) motion to dismiss, reinstate the Complaint, and remand this action to the trial court
for further proceedings consistent with this opinion.

                                             I N C ONCLUSION

      The judgment of the trial court is affirmed in part, reversed in part, and this matter is
remanded with costs of appeal assessed against the defendants.


                                                                 ______________________________
                                                                 FRANK G. CLEMENT, JR., JUDGE




        10
           In the appellant’s brief, Petitioner asked this Court to reverse and remand “with directions to grant
the Petition for Declaratory Relief.” However, in Petitioner’s Reply Brief, he stated: “With the pun only
partially intended, Petitioner believes he has ‘jumped the gun.’ Given that the State had filed a Motion to
Dismiss and not an Answer the requested remedy should, instead, be that this Court reverse the Chancellor’s
Order dismissing the case on the merits and remand for further proceedings.”

                                                     -13-